DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s priority to foreign application EP19198891.4 filed on September 23, 2019 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on December 18th, 2020 has been considered by the examiner.

Claim Interpretation
	The applicant is advised that when the term “or” or “and/or” is used only one of the options has to be found in the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 10 is rendered indefinite for reciting “preferably 30% to 90% of the minimum width.” The term “preferably” makes it unclear whether this feature is a limitation or not.   

Claims 14 and 15 are rendered indefinite for reciting a use without setting forth any steps involved in the process (MPEP 2173.05(q)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 20210209337), hereafter Ozcan.

With regards to claim 1, Ozcan discloses a classifying device for classifying cells in real-time (Abstract), comprising: an alignment unit (microfluidic device 16) configured to align a cell to be classified along the cell's major axis; and a classifying unit (114) configured to classify the aligned cell, wherein the classifying unit classifies the aligned cell based on one or more images of the aligned cell 
However, Ozcan discloses the use of a trained neural network to classify cells (P0023). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate type of trained neural network based on the project parameters.

With regards to claim 2, Ozcan discloses all the elements of claim 1 as outlined above. Ozcan further discloses an imaging unit (image sensor 46) configured to obtain the one or more images of the aligned cell to be classified.

With regards to claim 3, Ozcan discloses all the elements of claim 1 as outlined above. Ozcan further discloses wherein the alignment unit comprises a microfluidic channel (14) through which the cell to be classified flows.

With regards to claim 4, Ozcan discloses all the elements of claim 1 as outlined above. Ozcan further discloses wherein the MLP has been trained on an input-output pair (P0023), the input being images of cells and the output being corresponding classification results (P0023; P088, L7-10) and/or wherein the one or more images of the cell used for classification are images of a marker-free cell ((P009, L5-6)  

With regards to claim 7-8 Ozcan discloses a classifying method for classifying cells in real-time (P0022, L1; P0023), comprising the steps of: aligning a cell to be classified along the cell's major axis (P022, L3-4), obtaining one or more images of the aligned cell to be classified (P0022, L2-3), and classifying the aligned cell (P0023, L1-4), wherein a classifying unit (114) classifies the aligned cell based on one or more images of the aligned cell (P0023, L4-8). Ozcan does not disclose that the classifying unit uses a multilayer perceptron (MLP) to classify the cells. 


With regards to claim 9, Ozcan discloses all the elements of claim 7 as outlined above. Ozcan further discloses wherein the cell to be classified flows through a microfluidic channel (14) for alignment.

With regards to claim 10, Ozcan discloses all the elements of claim 9 as outlined above. Ozcan does not directly disclose wherein the diameter of the cell to be classified is 30% to 90% of the minimum width of the microfluidic channel.
However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate size of the channel so that the cells can be imaged properly and not be damaged by contacting the sides of the channel. 

With regards to claim 11, Ozcan discloses all the elements of claim 7 as outlined above. Ozcan further discloses wherein the MLP has been trained on an input-output pair the input being images of cells and the output being corresponding classification results (P0023, L4-8).

With regards to claim 12, Ozcan discloses all the elements of claim 7 as outlined above. Ozcan further discloses wherein the cell to be classified is a marker-free cell (P009, L5-6) and/or wherein the one or more images of the cell used for classification are bright-field images.


Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan as applied to claims and 7, respectively above, and further in view of Kim et al. (US 20190384963), hereafter Kim.

With regards to claim 5, Ozcan discloses all the elements of claim 1 as outlined above. Ozcan does not disclose wherein the one or more images of the cell used for classification are bright-field images.
However, Kim discloses wherein the one or more images of the cell used for classification are bright-field images (P0151, L8-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use bright-field images as disclosed by Kim with the device as disclosed by Ozcan in order to increase efficiency by looking for changes in brightness that differentiate a desired cell type from the rest of the sample.

With regards to claim 6, Ozcan discloses a classifying device according to claim 1, as outlined above. Oscan does not disclose a sorting device comprising the classifying device of claim l further comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device. 
However Kim discloses a sorting device comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art to add the sorting device as disclosed by Kim to the classification device as disclosed by Ozcan in order to prepare the cells for further processing (MPEP 2143.I.A).

With regards to claim 13, Ozcan discloses a classifying method according to claim 7, as outlined above. Oscan does not disclose further comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method. 
However Kim discloses a sorting method comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655